Title: To James Madison from Charles Pinckney, 22 February 1803
From: Pinckney, Charles
To: Madison, James


Dear Sir,February 22: 1803 In Madrid
My last informed you of my return in the Spanish Squadron from Leghorn to Spain by water, by which I avoided the being obliged to return by land, by a very long route & over a Country, nearly the whole of which I had already seen, by which means my journey was so much shortened that I returned to this Country two weeks after the Court returned from their Tour, and reestablished themselves at their usual residence. On my return I found your Dispatches of the 11th. May, 25th. October & 27th. November & 1st. December—the three latter recently arrived. Previously to my letter reaching Mr. Graham, acquainting him with my return to Carthagena, he had made a Representation to the Secretary of State, relative to the order issued by the Intendant of New Orleans, as the affair did not admit of delay. This Representation, founded on your instructions, produced a reply, that His Majesty, always faithful to his Treaties, would certainly take care that the United States should not be deprived of any of the benefits arising from the existing one between the two Countries, and that information should be demanded from the Intendant of New Orleans. Immediately upon my arrival, viewing the subject as of the greatest importance, I requested of Mr. Cevallos, the Secretary of State, an audience, in which I stated to him in the most forcible terms, the substance of the information I had received, & of your reasonings upon it; informing him at the same time, that such was the importance & delicacy of the situation of things in that neighbourhood, & the necessity of an immediate & positive answer to our application, that I was apprehensive any general answer would be considered as insufficient, & that wishing, as he well knew I had always done, the most perfect friendship & cordiality to exist between the two Countries, I had hoped he would enable me to say something satisfactory to the Executive on a point so extremely interesting, and which our Government had taken up in a very serious manner. He began by acknowledging the importance of the free exercise of the navigation of the River, & the right of deposit, and said, that when he had first received the information of the order of the Intendant, he was extremely surprised—he assured me, the Government here knew nothing of it, and that an order should be issued to the proper authorities in New Orleans, directing them to restore the Commerce of the United States to its situation prior to this order, & to regulate it in all respects by the Treaty of 1795. I requested him to send a copy of the order to the Spanish Minister in the United States, to shew to our Executive, which he promised me he would. I afterwards wrote him a note, requesting him to furnish me with a copy to forward also, but as it is only a day or two since I wrote him this, I have not yet received an answer. I am convinced from what passed, this Government knew nothing of the prohibition, and I am hopeful, from the manner in which Mr. Cevallos conversed upon the subject, that ample orders will be given to prevent like inconveniences & repair the damages—if my expectations are not fulfilled, you shall receive the earliest information of their withholding the satisfaction we are entitled to. In the course of the conversation, I took the opportunity of stating to him again, the importance of the United States having a territ⟨ory⟩ of their own on the banks of the Missisippi for the Purpose of securing the right of deposit and navigation, and removing the grounds of difference between them and their neighbours—that the late conduct of the Intendant of New Orleans and every days experience proved the necessity of such an arrangement for the purpose of securing the peace and friendship of the nations concerned—that I hoped it was not yet too late for Spain either from herself or her influence to obtain this arrangement and that I was authorized to make to her some propositions upon the subject so extremely interesting to her possessions in that part of the world—that I was sure she would give them the most serious consideration. I then renewed the propositions of last year and added those authorized by your letter of the 11th. May. A copy of my letter on this subject, with the propositions, accompanies this dispatch. I shall attend very closely to this business, & to that of a supplamentary provision for the claims of our Citizens, arising from the acts of Aliens within the Spanish territory. On this subject, I am in daily expectation to hear from the Government; because, should the Convention not be ratified, or ratified conditionally, it will make an interesting difference in the nature of the representations to be made. On the other subjects now in discussion between us, I shall write you again very shortly, & on the subject of the Quarantine particularly.
Since writing the above I have received a letter from Mr. Cevallos in answer to mine on the subject of the deposit at New Orleans, a copy of which is inclosed & I trust it will prove satisfactory. I have the honor to be with great respect & regard, Dear Sir, Your’s truly.
Charles Pinckney
 

   
   RC, two copies, and enclosures (DNA: RG 59, DD, Spain, vol. 6). Both RCs in a clerk’s hand, signed and dated by Pinckney. Italicized words were written in code; key not found. First RC decoded interlinearly by Wagner. Second RC not decoded; docketed by Wagner as received 9 May. For enclosures, see nn. 7 and 8.



   
   Pinckney to JM, 28 Jan. 1803.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:215–16.



   
   See Graham to JM, 8 Feb. 1803, and n. 2.



   
   For the Spanish government’s order to close the deposit, see Hũlings to JM, 20 Jan. 1803, n. 2.



   
   Treasury minister Soler wrote to Morales on 13 Feb. 1803, directing him to tolerate the deposit unofficially without repealing his 16 Oct. 1802 proclamation. Cevallos wrote to Yrujo on 16 Feb. 1803 informing him of Soler’s order. The official order to reopen the deposit was dated 1 Mar. 1803 (Whitaker, Mississippi Question, pp. 230–31).



   
   See Pinckney to JM, 6 Apr. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:104–5 and n. 3).



   
   Pinckney enclosed a copy of his 17 Feb. 1803 letter to Cevallos (3 pp.; partly in code; decoded interlinearly by Wagner), in which he referred again to U.S. concern over the closing of the deposit and his pleasure at learning that the intendant’s order would be revoked. He asked that copies of the order to Morales be sent to himself and to Yrujo, who could show it to U.S. officials and forward it to Morales. He repeated the offers made in the propositions he had delivered to Cevallos and asked that they be submitted to the king. Pinckney also enclosed a copy (1 p.; in code; decoded interlinearly by Wagner) of the propositions he had made to Cevallos, which offered several alternatives: first, that the U.S. would buy the Spanish possessions east of the Mississippi for an unstated sum; second, that the U.S. would purchase the same territory for an unstated sum and would guarantee in perpetuity Spanish possessions west of the Mississippi; third, that the U.S. would purchase the country between the Mississippi and Mobile Rivers as well as places of deposit at the mouths of the other rivers passing from U.S. territory through the Floridas, for which they would pay an unstated sum or “enter into other obligations which may be thought equivalent to the acquirement”; fourth, that the U.S. would purchase tracts of land on the banks of the Mississippi and of the other rivers passing from U.S. territory to that of Spain, for which they would pay money or enter into other obligations which might be considered equivalent.



   
   On the last page of this dispatch, Pinckney’s clerk copied Cevallos’s 28 Feb. letter (in Spanish), a reply to Pinckney’s 24 Feb. note (not found), in which Cevallos reported that Soler had ordered Morales to suspend the effects of whatever edict he had issued. Cevallos noted that a copy of the order had also been sent to Someruelos.


